Citation Nr: 1222660	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  99-24 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The appellant served in the U.S. Army Reserves on active duty for training from May 1966 to September 1966.  He also had an additional period of active duty for training from August 31, 1968 to September 14, 1968, with additional inactive duty in the Army Reserves.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO).

In February 2001 the Board remanded the appellant's claim for additional development.

In January 2003 the Board denied entitlement to service connection for a back disorder.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  The June 2003 Board decision was vacated and remanded by the Court in March 2005.  In September 2005 the Board remanded the appellant's claim for additional development.

In April 2007, the Board issued a decision which denied the appellant's claim herein.  Thereafter, the appellant appealed the Board's decision to the Court.  In February 2010, the Court issued an order that remanded the case to the Board for readjudication and issuance of a new decision.  In September 2010 the Board remanded the appellant's claim for additional development.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's preexisting back disorder increased in severity during service.


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letters sent to the appellant in October 2005, November 2010, and March 2012 that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  In addition, the letters dated in November 2010 and March 2012 informed the Veteran that if service connection was granted, a rating and an effective date would be assigned.  Although the notice letters were not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in April 2012 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted private treatment records from Butler Medical Associates, Butler Community Memorial Hospital, and Dr. V.  The appellant was afforded VA medical examinations in November 1998 and November 2010.

The Board notes that its September 2010 remand directed the VA to request that the Veteran identify all VA and non-VA treatment providers and, thereafter, take steps to associate all identified treatment records with the claims file.  In addition, the Board ordered that the Veteran be afforded a VA medical examination.  Subsequent to the Board's remand the Veteran was requested to identify VA and non-VA treatment providers in a letter dated in March 2012 and the Veteran was afforded a VA medical examination in November 2010.  As such, the Board finds that VA has complied with the Board's September 2010 remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board notes that review of the VA treatment records reveals that the Veteran has reported that he has been prescribed hydrocodone by an outside provider as recently as April 2011.  However, as noted above, although the Veteran has been requested to identify all private treatment records, the Veteran has not responded or identified the outside provider.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, the Board finds that no further assistance to the appellant in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

At the time of the service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are considered as "noted."  38 C.F.R. § 3.304(b).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease is considered to have been aggravated by active service if there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA bears the burden to rebut the presumption of aggravation in service.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  However, aggravation is not conceded where the disability underwent no increase in severity during service based on all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Thus, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The appellant is seeking service connection for a back disorder.  He alleges that he had initially injured his back while playing football in high school, prior to his preinduction examination in December 1965.  However, the December 1965 preinduction examination noted all normal musculoskeletal clinical findings; no notations as to a back injury or disorder were otherwise noted.  The appellant's medical records during this period of service do not show any evidence of a back disorder.  Subsequent medical reports of treatment in 1968 note a history of an injury to his back while playing football in high school; nevertheless, although the appellant provided a history for a back injury that was recorded by post service medical examiners, this is not supported by the service medical records.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional).  

The appellant also asserts that he sustained a back injury in March or April 1968 when he fell off the back of a civilian truck while not on active or inactive duty for training.  He has stated that his private treating physician instructed him not to engage in "summer camp," a two week training period from late August 1968 to mid September 1968, on account that it might aggravate his existing back injury.  To that end, there is evidence in the record, both in the form of treatment records and in letters from the appellant's private physician, that the appellant was treated for dorsal and lumbar back pain, without leg radiation, in June and August 1968, prior to his period of active duty for training from August to September 1968.  The evidence does not show any complaints or findings of a back disorder during this period of active duty for training.  Subsequent to this period of service, a notation in September 1968, reported pain with forward flexion, with "some" paraesthesias in the right leg due to a trauma in March 1968.  It was noted that the Veteran had been unable to work for the prior 6 months.  A herniated nucleus pulposus was found in May 1969, and the Veteran was recommended for discharge from the Army.  The medical evidence of record does not show that there was an untoward increase in the Veteran's preexisting back pathology coincident with service or that there was any superimposition of additional pathology of that back during service as the result of an in-service injury or disease.

The Veteran claims that his back disorder was aggravated in the two week period of his active duty for training from August to September 1968, during which time he had to sleep on the ground.  With regard to this contention, in February 2010 the Court found that the appellant submitted evidence in support of his aggravation claim, but the Board failed to consider the evidence favorable to the appellant.  Specifically, the Court cited to a September 1968 service department medical examination report that reflected the appellant's complaints of an injury of the back, which temporarily disqualified him from Reserve service.  The Court also mentioned an October 1968 private treatment report, in which the appellant reported that he was worse and complained of numbness and pain in his entire right leg.

Initially, the Board notes that in order to be considered a Veteran for VA benefit purposes, the evidence must show that a claimant's active duty for training qualifies as active military, naval or air service by showing that he incurred a service-connected disability during such service.  See Paulsen v. Brown, 7 Vet. App. 466 (1995).  The evidence must show that he was disabled from disease or injury incurred or aggravated in line of duty during his period of active duty for training.  Mercado-Martinez v. West, 11 Vet. App. 415 (1998).  In this case, the evidence does not show that the appellant engaged in combat with the enemy while on active duty for training, and he is not entitled to the presumption of soundness or the presumption of service incurrence as the evidence does not show that he is a Veteran for VA benefit purposes.  

As such, in this case, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106.

A private treatment note, dated in June 1968 indicates that the Veteran reported that he hurt his back playing football in high school.  The note indicates that the Veteran reported that he had difficulty with back pain in service and that he fell from his truck in May 1968 landing on his back.  In July 1968 the Veteran was noted to still be having difficulty with his back.

The Veteran was treated for a back disorder from July 1968 to June 1969.  

In October 1968 the Veteran reported that his back was worse.  The physician noted that "[h]e evidently went off to Reserve Training and was lying on the ground, etc., and now complains of numbness and pain in his entire right leg."  

In November 1968 the Veteran was diagnosed with acute lumbosacral strain, spondylolisthesis.

In April 1969 the Veteran reported that he was going for a physical examination to decide whether he is to go in the service.  Subsequently, in May 1969 it was noted that he was going to be discharged from the Reserves.

In September 1978 and March 1981 the Veteran underwent X-rays that revealed a normal lumbosacral spine.  In April 1986 the Veteran was noted to have low back pain and he was diagnosed with acute low back sprain.

X-ray examination of the lumbar spine in June 1991 revealed mild osteoarthritis and moderate L-5 S-1 degenerative disc disease.  In July 1991 the Veteran was diagnosed with low back sprain and in August 1991 the Veteran was noted to have back sprains.

In September and October 1991 the Veteran was noted to have back pain.  A computed tomography (CT) scan of the lumbar spine in November 1991 revealed degenerative herniated disc at L-5 S-1 and mild diffuse bulging of the disc at L3-4 and L4-5.

The Veteran was noted to have a low back sprain in November 1991, December 1991, January 1992, and March 1993.  In addition, the Veteran received treatment for a back pain and low back sprain from June 1991 to December 1996.

The Veteran was afforded VA medical examinations in November 1998.  Upon neurological examination, the Veteran reported bilateral lower extremity radicular type pain that started in the lower back and went down both legs to the foot level.  There was no functional loss.  Subjectively the Veteran had reduced sensation in the bilateral lower extremities.  Temperature and vibration senses were intact, motor function was intact, and there was no muscle atrophy.  The Veteran was diagnosed with chronic low back pain with bilateral lower extremity radiation.

Upon examination of the spine, the Veteran reported that he had a history of a falling off a truck bed in April 1968 and hitting the ground while on his civilian job.  He reported that he saw an orthopedic physician and was given a back brace.  He indicated that the Army Reserves still made him go on two week active training and that he slept on the ground and was seen in Kenner Army Hospital Annex for outpatient treatment for low back complaints.  The Veteran was noted to have been seen in November 1968 at Butler Memorial Hospital where he had an X-ray taken showing spondylolisthesis.  The Veteran was noted to have undergone a CT scan in 1991 or 1992 at Butler Memorial Hospital that showed disc trouble.  He was noted to have had no surgery but to have had nerve blocks at St. Margaret's after a motor vehicle accident in 1991 or 1992 that were noted to have helped with the pain for a while.  In August 1969 the Veteran discharged from the reserves for being medically disqualified.  

The Veteran complained of pain in the back that could be sharp or dull.  He reported that he got a catch pain at times and that he could not do much any more.  He reported pain of four to eight average and flare-ups at least three days a week.  The pain was noted to start in the afternoon and get worse in the evening.  The pain was precipitated by lifting, back bending, and cold weather.  The pain was alleviated by medication, TENS, and exercises.  He had pain and reduction of lumbosacral spinal range of motion during a flare-up.  The examiner noted that the original trauma was not military related.

The Veteran was noted to be employed.  He drove his car and test drove trucks.  He had reduced back stamina; if he did any additional work he has a flare-up.  The Veteran experienced additional pain afterward.

After physical examination the Veteran was diagnosed with minimal degenerative joint disease of the lumbar spine and minimal degenerative joint disease of the bilateral hip joints.

From May 2003 to October 2005 the Veteran was noted to have chronic low back pain with underlying osteoarthritis secondary to a work-related injury, chronic pain syndrome.  

In July 2003 the Veteran reported that he injured his back in a work related injury in April 2003 and then reinjured his back in May 2003.  He reported that he was followed by Worker's Compensation and has had visits to the Butler ER.  He indicated that the lumbar spine pain radiated down both legs with pain on the right greater than the left.  The pain was noted to be an eight out of ten on the pain scale.  

In January 2004 the Veteran underwent a magnetic resonance imaging (MRI) scan of the lumbar spine.  The MRI revealed mild spondylitic changes at several mid to low thoracic disc spaces with small bulges at T10-11 and T11-12.

The Veteran was afforded a VA medical examination in November 2010.  The Veteran was noted to have hurt his back playing football in high school prior to service.  The Veteran reported that he felt that he aggravated his back while on a two week active duty for training from August to September 1968.   He stated that he was hospitalized in Kenner Hospital at Ft. Lee, Virginia, on bed rest for the whole two weeks' time.  The examiner noted that the Veteran had records that show he had fallen off of a truck in the civilian sector March 1968 that had nothing to do with the Army or Reserve time.  The Veteran's private doctor was noted to have treated him for dorsal and low back pain in June and August 1968 and to have advised him not to attend the two week training summer camp.  The examiner reported that the Veteran indicated that the Reserves said he still had to go and he did go to training camp where he reported that he had to sleep on the ground aggravating his low back.  He stated that he spent the rest of the time on bed rest.  The Veteran was noted to have complained in October 1968 of worse low back pain with right lower extremity paresthesia.  The examiner noted that there was no military record of back pain aggravation on that two weeks of active duty training.  The examiner stated that in May 1969 a herniated disc was found and the Veteran received a medical discharge from the military as not fit to continue his military duties and he was discharged August in 1969.  The examiner indicated that a VA physician made a notation in September 1968 of some low back pain paraesthesias following the Veteran's March 1968 fall from a civilian truck that was not a military affiliated traumatic incident.  The Veteran was hospitalized for a few weeks in late 1968 for disc treatment.  He had normal lumbosacral spine films in September 1978 and again in March 1981.  The examiner noted that in June 1991 the Veteran had mild osteoarthritis and degenerative disc disease seen at L5-S1 level.  In November 1991 the Veteran had L5-S1 herniated disc identified and adjacent disc bulging noted.

The examiner reported that the Veteran was afforded a VA Compensation and Pension (C&P) examination in November 1998.  Lumbosacral spine films were noted to show minimal lumbosacral spine degenerative joint disease and minimal degenerative joint disease of the bilateral hips.  The Veteran had a MRI scan of the spine done in January 2004 and this showed mild scoliosis and mild disc degenerative changes from mid to low T-spine with minimal bulges at T10-11 and T11-12 levels and no spinal cord pathology was found.  The Veteran's complaint was chronic low back pain.  The examiner noted that as far as treatment he had had past low back nerve blocks at St. Margaret's Hospital after a motor vehicle accident in July 1991 and they helped with pain for awhile.  The Veteran reported that a couple of years later he also had nerve blocks done.  He had muscle relaxant and pain medication through his civilian primary care physician and reported that the medications do help.  He did some mild range of motion exercises for his back at home.  He had had no chiropractic care for many years.  He was careful to use good body mechanics to avoid flare-ups of low back by watching how he moves.

Severity of pain in the low back was about a 3.5 but a five to six with a flare-up on a scale of ten.  The Veteran reported that occasionally it could be as high as an eight.  His frequency of pain was daily.  He indicated that the duration was in the morning he has stiffness in his lower back and with a flare-up of pain he has pain for several hours in the back.  Precipitating factors were cold, damp weather and alleviating factors were range of motion activities, hot showers, putting a pillow under his knees in bed and taking his nonsteroid medication.  He reported that he received a back brace from his civilian doctor back in September 1968 but did not use any back brace or any assisted devices at the time of the examination.  He used a standard cane to ambulate with at a steady rate.

The examiner noted that the Veteran was a past self-employed vehicle inspector.  The Veteran still needed his CDL license for driving but was not working.  Due to his hypertension the examiner noted that the Veteran needed annual physicals and that he passed the exams to keep his CDL license active.  The Veteran had not put in for any regular Social Security and reported that he was hoping to wait until at least 66 years old to receive more Social Security money.  The Veteran was not involved in any sports activities and indicated that he had a rider mower and walked daily. 

After physical examination the Veteran was diagnosed with lumbar spine degenerative joint disease and degenerative disc disease.  The examiner noted that the Veteran had a back disorder that preexisted military service.  It was noted that the Veteran had a work injury in March 1968 and had low back pain playing football in high school even.

The examiner further noted that there is no record of any further low back problems after sleeping on the ground with the Army Reserves in 1968 on his way to active duty for two weeks.  The examiner indicated that the 1969 herniated disc pathology became apparent as his civilian orthopedist was taking care of him, so August 1969 the Reserves discharged him as unfit for continuing military service.  The examiner stated that June 1991 was the first X-ray evidence the examiner could find of any degenerative joint disease and degenerative disc disease.  The November 1991 films were noted to reaffirm the findings and November 1998 films were reported to show the mild lumbar spine degenerative joint disease.  The examiner further noted that going back in the VA medical records as far back as March 1999 and review of the serial physical exams and outpatient visits, only in July 2004 did the Veteran voice occasional low back pain complaints secondary to the 1968 work injury and a December 2000 note referred to his statement that he had fallen off of a truck in 1968.  The examiner noted that there was a mention of a work related sprain injury in May 2003 while lifting at his place of work.  X-rays taken then showed degenerative joint disease and he was given two weeks of light duty to rest the low back.  Then in June 2010 the examiner noted that the Veteran was hit on the head in a motor vehicle accident and had x-rays taken at UPMC Cranberry Hospital and had several X-rays taken of the entire spine and hospitalized for one day because of loss of consciousness in an accident but no fractures in the motor vehicle accident were documented.  The examiner noted that the Veteran was treated by NovaCare Physical Therapy for spinal physical therapy.  The examiner rendered the opinion that with all that has been said and researched there was no evidence of the Veteran's low back condition being aggravated beyond its normal progression by active duty for training. 

The Board finds that entitlement to service connection for a back disorder is not warranted.  The Veteran contends that his preexisting back disorder was aggravated beyond the normal progression of the disorder by his period of active duty for training in August and September 1968.  The evidence of record clearly and unmistakably reveals that the Veteran had a back disorder prior to his period of active duty for training as indicated by the treatment records dated in June and August 1968.  The Board acknowledges that the Veteran has reported that he was treated during his period of active duty for training for his back condition.  However, the service treatment records do not reveal any indication of any treatment for any back complaints.  The post service treatment records reveal that the Veteran was treated in September 1968 for back complaints and an October 1968 records reveals that the Veteran was noted to have complained of numbness and pain in his entire right leg.  The Veteran was subsequently diagnosed with acute lumbosacral strain, spondylolisthesis in November 1968 and was found to have a herniated nucleus pulposus in May 1969 that eventually led to his separation from service.  The post service treatment records reveal back injuries as well as treatment for a back disorder.  The Board notes that the Veteran was treated in 2003 after a work-place injury of his spine.  After examination in November 1998 the examiner rendered the opinion that the Veteran's original back disorder was not military related.  In November 2010, after thorough examination, including comment on the Veteran's complaints of back problems in September and October 1968, the examiner rendered the opinion that the Veteran's back disorder had preexisted military service as indicated by the Veteran's work injury in March 1968 and that there was no evidence that the Veteran's back disorder was aggravated beyond its normal progression by active duty for training.  As the preponderance of the evidence is against a finding that the Veteran's preexisting back disorder was permanently aggravated by the Veteran's period of active duty for training, entitlement to service connection is denied.  





ORDER

Entitlement to service connection for a back disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


